                                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                                GREENVILLE DIVISION

JASON ALSTON                                                                                             PLAINTIFF

V.                                                                                          NO. 4:16-CV-245-DMB-JMV

PRAIRIE FARMS DAIRY, INC.
d/b/a Luvel                                                                                            DEFENDANT


                                                                          ORDER

              Before the Court are numerous post-judgment motions filed by Jason Alston.

                                                                              I
                                                               Relevant Procedural Background

              On April 16, 2018, on cross-motions for summary judgment, the Court granted summary

judgment in favor of Prairie Farms Dairy, Inc.1 and entered a final judgment dismissing this case

with prejudice. Docs. #98, #99. Three days earlier, on April 13, 2018, Alston’s motion for

sanctions alleging spoliation of evidence by Prairie Farms was denied. Doc. #88.

              On April 27, 2018, Alston filed a motion for relief from judgment and a motion for a new

trial. Docs. #100, #102. Prairie Farms responded in opposition to both motions on May 11, 2018.

Doc. #107. Alston replied on May 14, 2018. Docs. #110, #111, #112.

              Also on May 14, 2018, Alston filed a renewed motion for sanctions alleging spoliation of

evidence. Doc. #108. Prairie Farms responded in opposition on May 29, 2018, Doc. #113; and

on June 13, 2018, Alston replied,2 Doc. #123.



                                                            
1
 The Court’s memorandum opinion and order also disposed of six motions filed by Alston other than his motion for
summary judgment. See Doc. #98 at 12–13.
2
 Local Uniform Civil Rule 7(b)(4) provides that a moving party “desiring to file a rebuttal may do so within seven
days after the service of the respondent’s response and memorandum brief.” Because Prairie Farms’ response to
Alston’s renewed motion for sanctions was filed May 29, 2018, Alston’s deadline to timely file a reply was June 5,
2018. Though Alston, who is proceeding pro se, consented to receive documents electronically, he must mail his
              On May 30, 2018, Alston filed three motions: a motion to compel the testimony of Jeremy

Odom, Doc. #114; a motion to compel surveillance video footage, Doc. #115; and a motion for an

evidentiary hearing, Doc. #116. The next day, Alston filed three more motions: a second motion

for an evidentiary hearing, Doc. #118; a second motion to compel surveillance video footage, Doc.

#119; and a motion to recuse or disqualify the undersigned district judge and United States

Magistrate Judge Jane M. Virden,3 Doc. #120. Prairie Farms responded to all six motions. Docs.

#124, #125, #126, #127. Alston replied. Docs. #128, #129, #130, #131.

              On July 10, 2018, Alston filed a “Motion for Judicial Notice of Defendant’s and Attorneys’

for the Defendant Fraud upon the Court.”4 Doc. #135. Prairie Farms responded in opposition,

Doc. #141; and Alston replied, Doc. #142.

              Finally, on July 20, 2018, Alston filed a “Motion for Sanctions Pursuant to Federal Rule

of Civil Procedure 11.” Doc. #139. Prairie Farms responded in opposition, Doc. #143; and Alston

replied, Doc. #145.

                                                                     II
                                                                   Analysis

              The Court addresses each of Alston’s motions in turn.

                                                               A. Rule 60 Motion

              Alston contends that relief from the Court’s judgment is warranted under Federal Rule of

Civil Procedure 60(b)—specifically subsections (2), (3) and (6). These subsections provide, in


                                                            
documents to the Clerk of the Court to be filed. Because the envelope in which Alston mailed his reply was post
marked June 1, 2018, see Doc. #123 at 6, Alston’s reply is timely.
3
    Alston’s motion to recuse was recently addressed by separate orders. Doc. #147; Doc. #148.
4
  On July 20, 2018, “Jason Alston’s Third Notice to Judicial Notice” was filed in which Alston asks the Court to take
judicial notice of certain documents. Doc. #140. Prairie Farms, construing the filing as a motion, responded on August
3, 2018, Doc. #144; and Alston replied, Doc. #146. To the extent Alston intended the filing as a motion, it is denied
for the same reasons as his “Motion for Judicial Notice of Defendant’s and Attorneys’ for the Defendant Fraud upon
the Court,” as explained below.

                                                                      2
 
pertinent part:

              the court may relieve a party … from a final judgment, order, or proceeding for the
              following reasons: …
              (2) newly discovered evidence that, with reasonable diligence, could not have been
              discovered in time to move for a new trial under Rule 59(b);
              (3) fraud …, misrepresentation, or misconduct by an opposing party; … or
              (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b)(2), (3), (6).

                                                               1. Rule 60(b)(2)

              Arguing that there is newly discovered evidence entitling him to relief from judgment

under Rule 60(b)(2), Alston attached to his memorandum brief5 three documents: (1) a public

record request and incident report from the Kosciusko Police Department, in which an officer

states that he “watched video from the cameras at Luvel and saw [a stolen] truck leave the parking

lot” while investigating a stolen car in January 2017, Doc. #101-2 at 2; (2) an April 22, 2018,

declaration of Tim Lee, an employee of Prairie Farms, in which Lee states that “[t]he area that …

Alston was assigned to does record footage,” Doc. #101-3 at 1; and (3) an April 21, 2018,

declaration of James Stewart which states that Rodney Smith is “openly dishonest and will say

anything to get his way” and that Alston helped Stewart, who “was a dock worker on the outside

[of] the building,” Doc. #101-3 at 2.

               In response, Prairie Farms argues that the documents proffered by Alston as newly

discovered evidence are irrelevant, immaterial, and, in any event, could have been obtained before

the entry of final judgment. Doc. #107 at 3.

              “To succeed on a motion for relief from judgment based on newly discovered evidence,

[Fifth Circuit] law provides that a movant must demonstrate: (1) that it exercised due diligence in

                                                            
5
 Alston’s attachment of documents to his memorandum brief is contrary to local rule. See L.U. Civ. R. 7(b)(2) (“All
exhibits … must be filed as exhibits to the motion … to which they relate.” For the sake of efficiency, and in the
absence of objection by Prairie Farms, the Court will excuse Alston’s procedural failures in this instance.

                                                                      3
 
obtaining the information; and (2) that the evidence is material and controlling and clearly would

have produced a different result if present before the original judgment.” Lyles v. Medtronic

Sofamor Danek, USA, Inc., 871 F.3d 305, 316 (5th Cir. 2017) (quotation marks and citation

omitted). Under this standard, Alston has not met his burden.

       First, with respect to the Kosciusko Police Department report, Alston does not explain why

he did not or could not obtain such information until April 18, 2018— after final judgment was

entered in this case. The report indicates that the incident occurred on January 25, 2017, well in

advance of the discovery and pretrial disclosure deadlines. Moreover, that there was recorded

video footage of Prairie Farms’ parking lot in January 2017 does not bear on whether there were

video cameras recording in the area Alston was working in late 2015 and, more important, does

not bear on the question of causation, which was the basis for this Court’s grant of summary

judgment in Prairie Farms’ favor.

       Lee’s declaration suffers from similar deficiencies. The declaration was executed on April

22, 2018—five days after final judgment was entered—and Alston again does not explain why he

was unable to obtain Lee’s declaration earlier. Additionally, Lee’s declaration concerning the

current status of whether video footage is recorded does not bear on whether there is recorded

footage from 2015—when Alston worked at Prairie Farms. The statements in Lee’s declaration

further are not material and clearly would not produce a different result. As mentioned above, the

Court granted Prairie Farms’ motion for summary judgment because Alston failed to establish

prima facie causation; Lee’s declaration has no bearing on that conclusion.

       Stewart’s April 21, 2018, declaration, which states that Alston helped him “load the line”

and that Stewart was a “dock worker on the outside [of] the building,” does no better in assisting

Alston in his quest for Rule 60(b)(2) relief. Alston offers no reason why, with the exercise of due



                                                4
 
diligence, he could not have obtained the declaration before entry of final judgment. Moreover,

Stewart’s statements that he believes “Smith to be openly dishonest and will say anything to get

his way,” Doc. #101-3 at 2, does not bear on the question of causation. Further, Stewart’s broad

statement about his beliefs about Smith’s truthfulness does not bolster Alston’s claim of retaliation

and thus is of no consequence to the Court’s conclusion that Alston failed to establish prima facie

causation on his retaliation claim.

                                         2. Rule 60(b)(3)

       In seeking Rule 60(b)(3) relief, Alston contends that Prairie Farms

       acted in bad faith objecting to the fact [Alston] stated the defendant has video
       Cameras’ in plaintiff work area and then … later produc[ing] an bogus statement
       on April 2, 2018 by … Rodney Smith saying now the video camera exist, but in
       Mr. Alston area it is just live feed and no recording.

Doc. #101 at 4 (emphasis omitted). Prairie Farms argues that Alston’s Rule 60(b)(3) request

should be denied because his “allegations do not demonstrate fraud or other misconduct on the

part of Prairie Farms … and he has provided no evidence establishing such, much less evidence

that is clear and convincing.” Doc. #107 at 5.

       “Rule 60(b)(3) allows the court to relieve a party from judgment on the basis of fraud …

misrepresentation, or misconduct by an opposing party.” Lyles, 871 F.3d at 317 (quotation marks

omitted). “To succeed under Rule 60(b)(3), [the moving party] first has the burden of proving

fraud or other misconduct by clear and convincing evidence and must then show that it prevented

him from fully and fairly presenting his case.” Id. (quotation marks omitted). In contrast to Rule

60(b)(2), “Rule 60(b)(3) is aimed at judgments which were unfairly obtained, not at those which

are factually incorrect.” United States v. City of New Orleans, 731 F.3d 434, 443 (5th Cir. 2013)

(quotation marks omitted).

       Alston urged a similar argument in his April 5, 2018, “Motion to Strike All of Defendant’s

                                                 5
 
Responsive Pleading and Entry of Default Judgment against the Defendant Prairie Farms Dairy

Inc.” Doc. #83. The Court explained in its April 16 memorandum opinion and order that, because

Alton testified during his deposition that he did not know if the cameras were recording or merely

showing live feed, Smith’s declaration that the cameras in question maintained live-feed does not

amount to fraud. See Doc. #98 at 11–12. Alston has offered no proof that there was recorded

video footage of his work area during the time he worked at Prairie Farms. Accordingly, there is

no clear and convincing evidence of fraud committed by Prairie Farms warranting relief under

Rule 60(b)(3).

                                         3. Rule 60(b)(6)

       The Fifth Circuit has “consistently held that relief under 60(b)(6) is mutually exclusive

from relief available under sections (1)–(5). The reason for relief set forth under 60(b)(6) cannot

be the reason for relief sought under another subsection of 60(b).” Hesling v. CSX Transp. Inc.,

396 F.3d 632, 643 (5th Cir. 2005) (citations omitted). Because Alston’s stated grounds for relief

under Rule 60(b)(6) are the same as those for which he sought relief under Rule 60(b)(2) and Rule

60(b)(3), relief from the Court’s judgment is not warranted under Rule 60(b)(6).

                                    B. Motion for New Trial

       Alston contends a new trial is warranted pursuant to Federal Rule of Civil Procedure 59:

(1) because of two of the documents he offered as newly discovered evidence—specifically, the

police report and Lee’s declaration; (2) because Prairie Farms acted improperly by withholding

his deposition transcripts; (3) to “[t]ake [t]estimony from Jeremy Odom;” and (4) because of due

process violations committed by Prairie Farms. Doc. #103 at 2–4. In opposition, Prairie Farms

argues Alston’s motion for new trial should be denied because Rule 59 provides for a new trial

only after a trial has been held and because summary judgment was granted before trial started.



                                                6
 
Doc. #107 at 5.

       Federal Rule of Civil Procedure 59 states:

       The court may, on motion, grant a new trial on all or some of the issues—and to
       any party—as follows:
           (A) after a jury trial, for any reason for which a new trial has heretofore been
           granted in an action at law in federal court; or
           (B) after a nonjury trial, for any reason for which a rehearing has heretofore
           been granted in a suit in equity in federal court.

Fed. R. Civ. P. 59(a)(1). Because there was no trial in this case, Alston’s motion for a new trial

under Rule 59 is improper and will be denied.

                               C. Renewed Motion for Sanctions

       On April 13, 2018, Judge Virden denied Alston’s motion for sanctions alleging spoliation

by Prairie Farms of recorded surveillance video footage. Doc. #88. Alston’s renewed motion for

sanctions states that it was filed “because Prairie Farms and The Attorneys spoliated evidence.”

Doc. #108 at 2. In his supporting memorandum, Alston contends:

       Prairie Farms and the Attorneys’ has chosen to ‘destroy’ video surveillance footage
       that was significant and material evidence in the case. As a result, Prairie Farms
       and the Attorneys’ should be sanctioned for such conduct, and the appropriate
       sanction is striking all responsive pleading and entry of default of judgement
       against the defendant, Prairie Farms and the Attorneys’ should be fined $150,000
       for their conduct.

Doc. #109 at 1 (emphasis omitted). Specifically, Alston argues that a current employee of Prairie

Farms, Lee, saw “and will testify under oath that the video surveillance camera in the plaintiff[’s]

assigned area was recording video footage when the plaintiff was employed” at Prairie Farms; and

that a Kosciusko police officer will testify that he saw recorded video footage from Prairie Farms

while investigating a stolen vehicle. Id. at 3.

       Prairie Farms responds that Alston has failed to offer “any evidence whatsoever, that

Prairie Farms and its counsel have chosen to destroy video surveillance footage that was significant

and material evidence in the case,” Doc. #113 at 1 (quotation marks omitted); and that the new
                                                  7
 
evidence upon which Alston relies is “irrelevant,” “hypothetical,” and does not amount to actual

proof that warrants sanctions, id. With respect to Lee’s declaration, Prairie Farms argues that

Alston’s expectation of what Lee’s testimony will be is not competent evidence; and that even if

it was, Lee is not in a management position and “not involved in decisions regarding Prairie Farms’

facilities and/or security measures,” and Lee’s statement failed to state whether the cameras where

Alston worked recorded video footage during the relevant time frame. Id. at 2. As for the

Kosciusko Police Report, Prairie Farms argues that the fact a police report containing a statement

that there was recorded video footage of Prairie Farms’ parking lot over a year after Alston worked

for Prairie Farms does not establish that Prairie Farms or its counsel intentionally destroyed

evidence. Id. Finally, Prairie Farms contends that Alston’s renewed motion for sanctions is

untimely because final judgment has been entered. Id. at 3.

       In denying Alston’s initial motion for sanctions, Judge Virden held that Alston

“acknowledged at his deposition that he has no actual knowledge whether or not a recorded video

ever existed, let alone demonstrated any basis upon which to support an accusation that the video

… [was] destroyed.” Doc. #88 at 3. Likewise, Alston’s submission of the January 2017 police

report and Lee’s declaration in support of his renewed motion for sanctions does not establish that

video footage existed or that the defendants destroyed it—both the police report and the declaration

fail to establish that there is recorded video surveillance during the time Alston worked for Prairie

Farms. Accordingly, for the same reasons explained in the order denying Alston’s initial motion

for sanctions, his renewed motion for sanctions will also be denied.

                                D. Motion to Compel Testimony

       On May 30, 2018, Alston filed a motion to compel the testimony of Jeremy Odom. Doc.

#114. Alston contends Odom will testify that he has “first-hand knowledge of the conspiracy



                                                 8
 
between MDOT Martin Price and the Defendant Cooler Manager Brad Hutchison to hire the

plaintiff for the Defendant and later terminate the plaintiff.” Doc. #114 at 2.

       Alston’s motion to compel does not state on what grounds it is brought. Significantly,

discovery closed in this case on October 23, 2017, and final judgment was entered on April 16,

2018. Doc. #28; Doc. #99. Alston does not cite any legal authority for the proposition that

compelling Odom’s testimony is justified after the close of discovery and the entry of final

judgment. Alston’s motion to compel, therefore, will be denied as untimely.

       To the extent Alston seeks to introduce compelled testimony by Odom as “new” evidence

as grounds for relief from final judgment, for the same reasons discussed above—specifically,

Alston’s failure to explain why such evidence could not be obtained before the entry of final

judgment—his motion to compel, construed as a motion for relief under Rule 60, will be denied.

                               E. Motions for Evidentiary Hearing

       Alston filed two identical motions requesting an evidentiary hearing. Docs. #116, #118.

Alston requests an evidentiary hearing “1. To resolve all pending Motions. 2. To resolve all factual

dispute[s] and arguments arising in both the Plaintiff’s and Defendant’s Motions. 3. To weigh the

Plaintiff’s and Defendant’s conflicting evidences.” Doc. #116 at 2; Doc. #118 at 2.

       Pursuant to Local Civil Rule 7(b)(6)(A), the Court “will decide motions without a hearing

or oral argument unless otherwise ordered by the court on its own motion or, in its discretion, upon

written request made by counsel in an easily discernable manner on the face of the motion or

response.” In violation of this local rule, Alston did not request a hearing on the face of the motions

for which he seeks a hearing. This Court declines to exercise its discretion to hold a hearing on

the motions currently pending in this case—all of which were filed by Alston. None of the pending

motions present difficult questions for which the Court would find oral argument helpful. And,



                                                  9
 
because all of Alston’s post-judgment motions relate to the Court’s April 16 order granting

summary judgment to Prairie Farms, to the extent Alston seeks an evidentiary hearing to “weigh

the conflicting evidence[],” his motions for an evidentiary hearing must be denied. See Tiblier v.

Dlabal, 743 F.3d 1004, 1007 (5th Cir. 2014) (internal quotation marks omitted) (“[a] court may

not make credibility determinations or weigh the evidence in ruling on a motion for summary

judgment”).

                             F. Motions to Compel Video Footage

       Alston filed two identical motions for “an order compelling Defendant’s to produce all

surveillance video footage from … October 26, 2015 [t]hrough November 5, 2015 of the inside

and outside 6 days[] before the Evidentiary Hearing.” Doc. #115 at 2; Doc. #119 at 2. As

explained above, there will be no post-judgment evidentiary hearing. Also, for the same reasons

Alston has previously been denied requests to compel Prairie Farms to provide video footage, his

current request will also be denied.

                                 G. Motion for Judicial Notice

       Alston’s “Motion for Judicial Notice of Defendant’s and Attorneys’ for the Defendant

Fraud upon the Court” asks the Court to take judicial notice of numerous documents. See Doc.

#135 at 2–9. Given that final judgment has been entered and, as discussed above, Alston’s motion

for relief from final judgment has been denied, it is unclear on what grounds and for what purpose

Alston seeks to introduce these facts and to what motions they relate. In its April 16 summary

judgment ruling, the Court explained that under Federal Rule of Evidence 201, for a fact to be

judicially noticed, it must have bearing on the operative facts of the case and come from a source

whose accuracy cannot reasonably be questioned. Doc. #98 at 6–7. While Alston lists all the

documents of which he wants the Court to take judicial notice, he cites no authority for the



                                               10
 
proposition that such documents may properly be judicially noticed. These documents consist of

declarations, correspondence with Prairie Farms’ counsel, what appear to be discovery objections,

and assorted facts which occurred during litigation. See Doc. #135 at 2–9. None of the documents

come from a source whose accuracy cannot reasonably be questioned. Moreover, because final

judgment has been entered in this case and Alston’s motion for relief from judgment has been

denied, none of the facts or documents Alston seeks to have judicially noticed relate to any live

claim in this case. See, e.g., Allied Home Mortg. Capital Corp. v. Blues Alley Estates Ltd. P’ship,

No. 2:06-cv-161, 2008 WL 11342878, at *1–2 (N.D. Miss. Sept. 9, 2008) (denying motion to take

judicial notice because underlying documents were not “controlling or operative facts to the issues

presented”). Accordingly, Alston’s motion for judicial notice will be denied.

                                 H. Motion for Rule 11 Sanctions

        Alston’s “Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 11” requests

the Court to impose sanctions on Prairie Farms and its attorneys for allegedly lying to the Court in

Prairie Farms’ response to his motion to recuse or disqualify. Doc. #139 at 4. Specifically, Alston

alleges that Prairie Farms and its counsel lied by stating that “[a]t no point prior to, during, or after

the March 21, 2018 conference did counsel for Prairie Farms have any ex parte communications

regarding this matter with either judge assigned to the case.” Doc. #139 at 4 (quoting Doc. #127

at 2). Alston requests to be relieved of the requirement of filing a separate memorandum of law

in support of his motion “because of the simple nature” of the motion. Id. at 5.

        Prairie Farms responds that Alston’s accusations are premised on “unfounded and

inadmissible misrepresentations of fact” and that he “has failed to demonstrate any legally

sufficient grounds for imposing sanctions.” Doc. #143 at 1–2.

        Rule 11(b), cited by Alston in his motion, provides in pertinent part that “[b]y presenting



                                                   11
 
to the court a pleading, written motion, or other paper—whether by signing, filing, submitting, or

later advocating it—an attorney … certifies that to the best of the person’s knowledge, information,

and belief, formed after an inquiry reasonable under the circumstances.”

       Here, Alston relies on his own statement that Prairie Farms lied in its response to his motion

to recuse. Other than his own unsupported assertions, Alston offers no evidence that Prairie Farms’

counsel had ex parte communications with any judge assigned to this case, nor does he offer any

legal argument that Rule 11 sanctions are warranted. For these reasons, as well as those set forth

in this Court’s order denying Alston’s motion to recuse, sanctions under Rule 11 are not warranted.

                                              III
                                           Conclusion

       For the reasons above, Alston’s motions [100][102][108][114][115][116][118][119][120]

[135][139] are DENIED. Because this case is now closed and has been since April 16, 2018,

Alston is warned that any future filing of meritless and/or unnecessary motions that serve to

needlessly clog the Court’s docket and waste the Court’s time and resources may subject him to

sanctions.

       SO ORDERED, this 23rd day of October, 2018.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
 




                                                12
 
